Citation Nr: 1525811	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  10-48 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right hip disability as secondary to a right knee disability.

3.  Entitlement to service connection for a back disability as secondary to a right knee disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from October 1959 to February 1962.

These matters come before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado. 

In August 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. A transcript of each hearing is of record.

These matters were most recently before the Board in May 2014 when they were remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Right Knee Disability

The claims file includes numerous clinical opinions; however, none of them is adequate.  

The private clinical opinions of Dr. Swenson and Dr. Sabin lack probative value because they do not provide an adequate rationale as to why the Veteran's knee with minimal suprapatellar effusion and a normal appearing bone in July 1961, with no complaints upon service separation, a denial of knee trouble upon separation, and a normal examination on separation would be related to post service knee disabilities years later.  In addition, the opinions do not reflect that either clinician had reviewed the pertinent STRs and was aware of the severity, or lack of severity, of the in-service injury.  The opinions do not appear to be based on a complete review of the claims folder but instead appear to be based on the Veteran's self-reported history and the records many years post service.  Dr. Swenson's opinion is based on the self-reported history of the Veteran and his sister regarding the length of the Veteran's time on crutches, without consideration that the Veteran was only prescribed a cylinder for less than two weeks and was subsequently able to play football.  The Board finds that any opinion based on the Veteran's self-reported history, without clinical evidence of continuity of symptomology, is less than probative. 

The September 2010 VA examination report lacks probative value because it does not consider the July 28, 1971 which reflects a diagnosis of a contusion, or the prescribed treatment of a cylinder for less than two weeks.  

The February 2015 VA clinical opinion lacks probative value because the clinician considered that an October 27, 1961 x-ray reflected no fracture; however, this x-ray was with regard to a finger, and not the Veteran's knee.  The record may be used to support a finding that the Veteran was able to play football after his July 1961 knee injury, but it does not show a negative x-ray for the knee.  The February 2015 opinion also lacks probative value because the clinician cited to a January 27, 1962 x-ray "which notes no fracture to the right knee"; however, the Board finds no such record in evidence. 

Based on the foregoing, obtaining an adequate VA opinion is warranted.

Right Hip Disability & Back Disability

As the claim for service connection for a right knee disability is being remanded; the Board finds that the claims for service connection for a right hip disability and a back disability as secondary to a right knee disability should also be remanded as they are inextricably intertwined.

Private Records

Pursuant to the May 2014 Board remand, the Appeals Management Center (AMC), in June 2014, requested the Veteran to provide records from Dr. J. Sabin of Precision Orthopedics, Dr. P. Swenson, and St. Anthony's Hospital.  The record does not reflect that the Veteran has provided VA with authorization to obtain these records.  Thus, no further action by VA is required with regard to those records.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements preferably with an orthopedist, but if that is not possible with an appropriate physician, who could provide a supplemental medical opinion. 

The physician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current right knee disability is causally related to active service.

Prior to rendering the opinion, the physician should consider the entire claims file to include a.) the July 28, 1961 STR which reflects traumatic effusion and a stable joint "but perhaps only because it is swollen"; b.) the July 28, 1961 radiology report; c.) the July 28, 1961 STR stamped by the Fort Sill Orthopedic Clinic which reflects no evidence of a meniscus tear and a prescribed "cylinder" to be removed at "Fitzsimons on 7 Aug 1961"; d.) the October 1961 STR which reflects that the Veteran was able to play football (i.e. he injured his finger playing football; thus, his July 1961 injury did not prevent him from playing football); e.) the Veteran's January 1962 report of medical history for separation purposes which reflects that he denied a trick or locked knee; f.) the January 1962 report of medical examination which reflects normal lower extremities and a physical profile of "1" for the lower extremities; g.) the December 1962 private record which reflects excellent and good health and is negative for knee complaints; h.) the 1967, 1970, and 2004 medical records which reflect knee surgery, and i.) the September 2010 VA examination and opinion report. 

The physician should not consider that the Veteran was in a cylinder and/or on crutches for any longer than approximately 10 days after the July 1961 incident as the competent credible evidence is against such a finding. 

The physician is further requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.  In providing an opinion, the medical provider should discuss the severity of the Veteran's in-service injury, his ability to continue to serve, and the type of injury post service in 1967. 

2.  Thereafter, readjudicate the issues on appeal with consideration of all additional evidence received since issuance of the Statement of the Case in February 2015.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond. The case should then be returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




